Name: Commission Regulation (EC) No 6/2003 of 30 December 2002 concerning the dissemination of statistics on the carriage of goods by road (Text with EEA relevance)
 Type: Regulation
 Subject Matter: organisation of transport;  EU institutions and European civil service;  transport policy;  economic analysis;  land transport;  documentation;  information and information processing
 Date Published: nan

 Avis juridique important|32003R0006Commission Regulation (EC) No 6/2003 of 30 December 2002 concerning the dissemination of statistics on the carriage of goods by road (Text with EEA relevance) Official Journal L 001 , 04/01/2003 P. 0045 - 0049Commission Regulation (EC) No 6/2003of 30 December 2002concerning the dissemination of statistics on the carriage of goods by road(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1172/98 of 25 May 1998 on statistical returns in respect of the carriage of goods by road(1), and in particular Articles 6 and 9 thereof,Whereas:(1) It is appropriate to exploit the statistical data on the carriage of goods by road, referred to in the Regulation (EC) No 1172/98, as fully as possibly while respecting the confidentiality of the individual data records.(2) It is necessary to ensure a reasonable level of quality in the information disseminated and the maintenance of existing statistical series.(3) It is necessary to make certain data available to Member States in order to complete the statistical coverage of road transport at national level.(4) The measures provided for in this Regulation are in accordance with the opinion delivered by the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The individual data records transmitted to the Commission (Eurostat) by Member States in accordance with Regulation (EC) No 1172/98 shall be used to compile statistical tables containing aggregated values obtained by summation of the underlying data. The Commission (Eurostat) shall disseminate the resulting statistical tables in accordance with the provisions laid down in Articles 2 and 3.Article 2The dissemination shall be authorised for the statistical tables listed in the Annex.Article 31. Dissemination of tables to users other than the national authorities of Member States shall be subject to the condition that each cell shall be based on at least 10 vehicle records depending on the variable tabulated. Where a cell is based on fewer than 10 vehicle records, it shall be aggregated with other cells, or replaced with a suitable flag. Tables referred to under point A of the Annex shall be excluded from this rule.2. Tables including aggregated values based on fewer than 10 vehicle records may be supplied to national authorities responsible for Community transport statistics in Member States, on condition that the national authorities apply the condition set out in paragraph 1 to any tables disseminated to other users.Article 4This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 163, 6.6.1998, p. 1.ANNEXLIST OF TABLES FOR DISSEMINATIONA. Continuity of existing tablesIn order to maintain continuity, the existing tables may be disseminated by the Commission (Eurostat).B. Main tablesThe following set of tables and subsets, may be disseminated.>TABLE>C. Tables on cabotageIn order to provide information on cabotage equivalent to that available under Council Regulation (EC) 3118/93(1), the following set of tables and subsets of these tables, may be disseminated:>TABLE>D. Tables for national authorities of Member StatesIn order to enable the national authorities of Member States other than the reporting country to compile complete statistics on road transport operations on their national territory, the following aggregated data files may be supplied to national authorities:>TABLE>According to user needs the dimensions and units referred to in tables for national authorities of Member States may include additional variables covered by the data collection in accordance with Regulation (EC) 1172/98 subject to the agreement of Member States.E. Summary of activity by type of operation and type of transport>PIC FILE= "L_2003001EN.004901.TIF">(1) OJ L 279, 12.11.1993, p. 1.